Title: To James Madison from John Beckley, 5 May 1803
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 5th: May 1803.
I have conditionally engaged a neat handsome Chariot for you, with a pair of best plated harness, at 500$. Particulars and a description of it, I will give in a day or two, having, so far engaged, on the advice & opinion of Mr: Kerr, without having, as yet, seen it, altho’ under reservation to be finished as I may direct. If I conclude a purchase, I will arrange the payment to meet your accomodation within 60 or 90 days. The Carriages sold, this day, at Sheriffs sale were tawdry and flimsey, no way sufficient in finish or fashion, being designed for South America.
War is confirmed between France & England, and happily so for us, since I have seen to day, a letter from an intelligent Emigrant, returned from this Country to paris, in which under date 5th: March he states a direct message to him from the first Consul, advising him “not to interfere in political concerns & especially to avoid all reference to the Example of the Jacobin Government of America, so dangerous to the repose & safety of European Systems”—the words of Bonaparte himself as quoted in the letter I saw.
N York elections are decisively democratic thro’ the State, for both branches, and leave no doubt that the mode for choosing Electors in that state for the presidential Election will be such as the democrats shall prescribe.
There are great jealousies & divisions here among the democrats on the Question of removals from Office, altho’ a decided majority are in the affirmative of that question, and great feeling is Excited thereon pointed at Mr: Dallas here, and Mr: Gallatin at Washington, the alledged supporters of the system of moderation, as it respects pennsylvania. It is difficult to restrain the turbulent spirits within any bounds of decency, and, as connected with other intrigues of some designing men, but little suspected, I know not where it will end. I am laboring to effect an association & union of the principal characters now at Variance, and wish I may be able to effect it.
Mrs. B. unites in affecte. regards to Mrs. Madison & your family. I am, respectfully, dear Sir, Your’s sincerely,
John Beckley.
  

   
   RC (NN).



   
   James Kerr was a saddler in Philadelphia (James Robinson, The Philadelphia Directory for 1805 [Philadelphia, 1805; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 9139]).


